Order, Supreme Court, Bronx County (Anne E. Targum, J.), entered February 11, 2002, which, after a hearing before a Judicial Hearing Officer, dismissed the complaint, unanimously affirmed, without costs.
The complaint alleging that plaintiff was fraudulently induced into giving defendant $34,000 on the false assurance that he would become an equal partner in a fruit and vegetable store was properly dismissed. The testimony at the hearing before the Judicial Hearing Officer showed that the money plaintiff provided defendant was an investment in a business that ultimately failed. Concur—Buckley, P.J., Andrias, Catterson and Malone, JJ.